DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification describes 20 examples but does not include reference numbers on some of these examples and the figures only illustrate eight total figures.  As such, this appears to be a mistake where either figures were not included in the specification or additional description was inadvertently included in the specification that does not align with the figures.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driven post hydraulic passage” and related alignment feature of claim 5 and the “backside surface of the clutch piston” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, 15, 18 and 19 are objected to because of the following informalities:  in claims 1 and 13, “via belt” should be -- via a belt--; in claim 15, lines 5-6, “a drivetrain” should be -- the drivetrain --; in claim 18, line 7, “being coupled the” should be -- being coupled to the --; in claim 19, line 10, “a variable torque limiting (VTL) clutch” should be -- a variable torque limiting (VTL) clutch --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a backside surface of the clutch piston.” It is unclear what side of the piston is intended to be encompassed by the backside surface since there is not frame of reference for this feature recited in the claims. Furthermore, the specification does not describe which surface this is within the embodiments and there is no reference number for this element.
Claim 10 recites “a clutch stator statically positioned in on the VTL clutch shaft.” This appears to be a grammatical error however it is unclear if the stator should be “in” or “on” the shaft.
Claim 18 recites “the shared hydraulic pressure.” There is insufficient antecedent basis for this feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11, and 14-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Rippelmeyer et al. (US 2018/0252315; hereinafter “Rippelmeyer”).

	Claim 1
	Rippelmeyer discloses a driven sheave and variable torque limiting clutch assembly for a continuously variable transmission (CVT) comprising:
a driven sheave (152) operationally coupled to a drive sheave (151) via a belt (153) of the CVT, the driven sheave (152) including a fixed sheave member (152B) and a movable sheave member (152A), the driven sheave (152) operationally coupled to a drivetrain (e.g., 121, 122);
a variable torque limiting (VTL) clutch (156) coupled between the driven sheave (152) and the drivetrain (121, 122) to selectively couple torque between the driven sheave (152) and the drivetrain (121, 122); and
a hydraulic system (e.g., 170, through-hole within 155, 156A, 175A) configured to manipulate both the movable sheave member (152A) of the driven sheave (152) and the VTL clutch (156) with shared hydraulic pressure (see paragraph [0026] disclosing the shared hydraulic pathway and FIG. 4 illustrating the shared hydraulic pathway).
It is noted that the Applicant’s specification describes that the drivetrain may include half shafts, differentials, and/or wheels (see paragraph [0039]).

Claim 3
Ripplemeyer discloses wherein the hydraulic system manipulates both the movable sheave and the VTL clutch (see paragraph [0026] and FIG. 4 illustrating where any controls will simultaneously control both of these components) based on at least one sensor input signal (see paragraph [0020] and [0021]). It is noted that claim 3 does not recite “only” one signal.

Claim 4
Ripplemeyer discloses wherein the at least one sensor input signal is an input signal from at least one of an angular velocity sensor, a throttle position sensor, a torque sensor and a steering sensor (see paragraph [0020]).

Claim 5
Ripplemeyer discloses a driven post (155) having at least one driven post hydraulic passage (see FIG. 4, through-hole in center of 155) for the shared hydraulic pressure, the movable sheave member (152A) of the driven sheave (152) slidably mounted on and rotationally fixed to the driven post (155); and a VTL clutch shaft (see annotated partial FIG. 4 below; shaft that is integral with the outer hub of clutch) having at least one VTL shaft hydraulic passage (see annotated partial FIG. 4, space inside VTL shaft through which fluid passes and which is coaxial with passage inside 155 and/or 156A) for the shared hydraulic pressure, the VTL clutch shaft coupled to the driven post (see annotated partial FIG. 4, connected at “coupling point”) wherein at least one of the at least one VTL clutch shaft hydraulic passage is aligned with at least one of the at least one driven post hydraulic passage.
[AltContent: textbox (VTL shaft )]
[AltContent: textbox (Stator sheave)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Piston)][AltContent: arrow][AltContent: textbox (Coupling point)][AltContent: arrow][AltContent: arrow][AltContent: textbox (VTL shaft hydraulic passage)][AltContent: arrow]
    PNG
    media_image1.png
    364
    291
    media_image1.png
    Greyscale

[AltContent: textbox (Hydraulic chamber)]
[AltContent: textbox (Clutch pack)]

Claim 6
Ripplemeyer discloses wherein the VTL clutch further comprises: a clutch pack; and a clutch piston configured to engage the clutch pack based on the shared hydraulic pressure (see annotated partial FIG. 4 in rejection of claim 5).

Claim 7
Ripplemeyer discloses wherein the clutch pack further comprises (see FIG. 4):
a clutch basket (outer hub of clutch) coupled to the VTL clutch shaft;
a clutch hub (inner hub 156B of clutch) coupled to an output shaft (shaft portion of 157);
a first set of clutch plates (outer plates) coupled to the clutch basket (outer hub); and
a second set of clutch plates (inner plates) alternatively positioned between the first set of clutch plates, the second set of clutch plates coupled to the clutch hub (inner hub), the clutch piston configured to compress the alternatively positioned first and second sets of clutch plates into each other based on the shared hydraulic pressure provided by at least one of the at least one VTL clutch shaft hydraulic passage through the VTL clutch shaft (see arrows illustrated in FIG. 4 for flow path of actuating fluid on piston).

Claim 8
Ripplemeyer discloses wherein: an inside surface of the clutch basket and a backside surface (left surface of piston facing away from clutch pack) of the clutch piston forming a clutch hydraulic chamber (see annotated partial FIG. 4 in rejection of claim 5), the at least one passage (see annotated partial FIG. 4 and/or 156A) through the VTL clutch shaft extending into the clutch hydraulic chamber.


Claim 11
Ripplemeyer discloses wherein the at least one VTL clutch shaft hydraulic passage (see annotated partial FIG. 4, passage 156A and space inside VTL shaft through which fluid passes coaxial with passage inside 155) through the VTL clutch shaft includes at least one VTL clutch shaft hydraulic passage (space inside VTL shaft marked in annotated FIG. 4) aligned with the driven post hydraulic passage (passage in center of 155) of the driven post and at least one VTL clutch shaft hydraulic passage (156A) through the VTL clutch shaft to activate the VTL clutch.

Claim 14
Ripplemeyer discloses wherein the VTL clutch is capable of transmitting less torque (via slipping) than a belt to sheave interface at the driven sheave across all CVT ratios and driving torque pressure levels. This is a method of operating the slip clutch and since Rippelmeyer discloses the structural aspects that are capable of being operated in the disclosed the manner recited in the apparatus claim, Rippelmeyer satisfies the features of this claim.

Claim 15
Ripplemeyer discloses a driven sheave and variable torque limiting clutch assembly for a CVT comprising:
a driven sheave (152) configured to be operationally coupled to a drive sheave (151) via a belt (153), the driven sheave (152) including a fixed sheave member (152B) and a movable sheave member (152A) the driven sheave (152) operationally coupled to a drivetrain (e.g., 121, 122);
a variable torque limiting (VTL) clutch (156) coupled between the driven sheave (152) and the drivetrain (121, 122) to selectively couple torque between the driven sheave (152) and the drivetrain (121, 122); and
a hydraulic system (e.g., 170, through-hole within 155, 156A, 175A) configured to manipulate both the movable sheave member (152A) of the driven sheave (152) and the VTL clutch (156), 
wherein one of the driven sheave (152) and the VTL clutch (156) includes at least one hydraulic passage (either (A) passage inside 155, or (B) passage inside “VTL shaft hydraulic passage” in annotated FIG. 4 in rejection of claim 5 and/or 156A) that is in communication with at least one other hydraulic passage (either (A) passage inside “VTL shaft hydraulic passage” in annotated FIG. 4 in rejection of claim 5 and/or 156A or (B) passage inside 155) in the other one of the driven sheave and the VTL clutch.
It is noted that the Applicant’s specification describes that the drivetrain may include half shafts, differentials, and/or wheels (see paragraph [0039]).

Claim 16
Ripplemeyer discloses wherein the hydraulic system manipulates both the movable sheave and the VTL clutch based on sensor input from at least one of an angular velocity sensor, a throttle position sensor, a torque sensor and a steering sensor (see paragraph [0026] and FIG. 4 illustrating where any controls will simultaneously control both of these components; and paragraphs [0020] and [0021]).

Claim 17
Ripplemeyer discloses wherein the VTL clutch is capable of transmitting less torque (via slipping) than a belt to sheave interface at the driven sheave across all CVT ratios and driving torque pressure levels. This is a method of operating the slip clutch and since Rippelmeyer discloses the structural aspects that are capable of being operated in the disclosed the manner recited in the apparatus claim, Rippelmeyer satisfies the features of this claim.

Claim 18
Ripplemeyer discloses the driven sheath member (152) includes a driven post (155) that has at least one driven post hydraulic passage (see FIG. 4, through-hole in center of 155) for the shared hydraulic pressure, the movable sheave member (152A) of the driven sheave (152) being slidably mounted on and rotationally fixed to the driven post (155); and the VTL clutch including a VTL clutch shaft (see annotated partial FIG. 4 below; shaft that is integral with the outer hub of clutch) that has at least one VTL shaft hydraulic passage (see annotated partial FIG. 4, space inside VTL shaft through which fluid passes and which is coaxial with passage inside 155 and/or 156A) for the shared hydraulic pressure, the VTL clutch shaft being coupled to the driven post (see annotated partial FIG. 4, connected at “coupling point”) wherein at least one of the at least one VTL clutch shaft hydraulic passage is aligned with at least one of the at least one driven post hydraulic passage.

Claim 19
Rippelmeyer discloses a vehicle including a variable torque limiting clutch (156) for a continuously variable transmission (CVT) (150), the vehicle comprising (see FIGS. 2 and 4):
a motor (130) configured to generate engine torque;
a drivetrain (121, 122);
at least one sensor (see paragraphs [0020] and [0021]) to generate sensor signals based on at least one operational perimeter of the vehicle;
the CVT (150) including a drive sheave (151) and a driven sheave (152), the drive sheave is operationally coupled to the motor (see paragraph [0015]), the drive sheave (151) is further operationally coupled to the driven sheave (152) by a belt (153), the driven sheave (152) including a fixed sheave member (152B) and a movable sheave member (152A);
the variable torque limiting (VTL) clutch (156) coupled between the driven sheave (152) and the drivetrain (121, 122) to selectively couple and uncouple torque between the driven sheave (152) and the drivetrain (121, 122); and
a hydraulic system (e.g., 170, through-hole within 155, 156A, 175A) configured to manipulate both the movable sheave member (152A) of the driven sheave and the VTL clutch (156) with shared hydraulic pressure since these hydraulic passageways are linked to one another without valves or other structure that would alter the relative pressures.
It is noted that the Applicant’s specification describes that the drivetrain may include half shafts, differentials, and/or wheels (see paragraph [0039]).

Claim 20
Rippelmeyer discloses a launch device (torque converter 132) operationally coupled between the motor (130) and the drive sheave (151) of the CVT, the launch device (132) configured to reduce slip events between the belt and the drive sheave of the CVT during a launch of the vehicle. It is noted that the present specification describes that the launch device may be a torque converter (paragraph [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rippelmeyer in view of Hagihara (US 2019/0242473).

Claim 2
Rippelmeyer does not disclose wherein the belt is a steel belt.
However, Hagihara discloses that a CVT belt is a steel belt (see paragraph [0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ripppelmeyer so that the belt were made of steel sicne this is a simple subsituttion of one known material for a belt for another to yield predictable results (see MPEP 2141) and in this case would provide a low-cost material for transmitting torque between the pulleys.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rippelmeyer in view of Kuroki (US 2021/0341039).

Claim 9
Rippelmeyer does not disclose a clutch biasing member positioned to exert a select bias force on the clutch piston away from the clutch plates. However, Kuroki discloses a clutch biasing member (see annotated partial FIG. 2) positioned to exert a select bias force on the clutch piston away from the clutch plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Rippelmeyer to include a biasing member in order to quickly and fully disengage the clutch once pressure is decreased.
[AltContent: textbox (Clutch stator)][AltContent: arrow][AltContent: textbox (Biasing member)][AltContent: arrow]
    PNG
    media_image2.png
    230
    292
    media_image2.png
    Greyscale



Claim 10
Ripplemeyer discloses a clutch stator (see partial annotated FIG. 4 in rejection of claim 5) and as modified according to claim 9 the clutch biasing member positioned between the clutch stator and the clutch piston (see both annotated partial FIG. 4 of Rippelmeyer in rejection of claim 5 and annotated partial FIG. 2 of Kuroki in rejection of claim 9). Rippelmeyer does not disclose the clutch stator statically positioned in on the VTL clutch shaft. However, Kuroki discloses a clutch stator (see annotated partial FIG. 2 in rejection of claim 9) statically positioned on the shaft on which the piston is positioned. It would have been obvious to one having ordinary skill in the art before the effective filing date to have further modified Rippelmeyer so that the piston and stator of the clutch were positioned on an extension of the clutch shaft as in Kuroki so that the clutch could be formed as a unit and thereafter inserted onto the device. As so modified, the stator will be positioned on the CTL clutch shaft.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 12, the prior art does not disclose or render obvious a driven sheave and variable torque limiting clutch assembly comprising the combination that is recited including “wherein the driven sheave further comprises: a sheave stator that is statically positioned on the driven post, the sheave stator and an inside surface of the moveable sheave member forming a movable sheave chamber, the at least one driven post hydraulic passage of the driven post extending into the movable sheave chamber.” For example, the prior art does not disclose the combination of both the VTL shaft hydraulic passage aligned with the post hydraulic passage, and the driven post hydraulic passage extending into the movable sheave chamber, which is formed by an inside surface of a stator on the driven post.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukuda et al. (US 2015/0345570) discloses a CVT and adjacent clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659